IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

CURTIS BERNARD HAMILTON,                NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-2218

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 9, 2015.

Petition for Writ of Prohibition -- Original Jurisdiction.

Curtis Bernard Hamilton, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

ROBERTS, C.J., THOMAS and RAY, JJ., CONCUR.